Citation Nr: 0027259	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to July 
1991, to include a period of service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that sufficient new and 
material evidence had not been received with which to reopen 
the veteran's claim of entitlement to service connection for 
dysthymic disorder.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for dysthymic disorder was originally denied by the RO in a 
rating decision dated in May 1995.  She did not appeal the 
decision.

2.  Evidence submitted since the May 1995 rating decision 
does not bears directly and substantially upon the specific 
matter of the veteran's claim of entitlement to service 
connection for dysthymic disorder.

3.  The preponderance of the competent and probative evidence 
of record does not establish a relationship between the 
veteran's currently diagnosed dysthymic disorder and her 
service or any incident thereof.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1995 RO decision 
which denied the veteran's claim of entitlement to service 
connection for dysthymic disorder is new and material, and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for dysthymic disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Dysthymic disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
dysthymic disorder.
As will be explained below, a predicate matter in this appeal 
is whether she has submitted new and material evidence which 
is sufficient to reopen her claim, which was denied in an 
unappealed May 1995 RO decision.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to her 
claim; briefly describe the factual background of the claim; 
and then proceed to analyze the claim and render a decision.


Relevant law and regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be also granted 
for any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1999).


Presumption of soundness/aggravation:

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1999).

Finality/new and material evidence:

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis must be conducted.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Factual background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
May 1995 denial of the veteran's claim for entitlement to 
service connection for dysthymic disorder.  Following this 
review, the Board will analyze the evidence submitted since 
the May 1995 denial of the claim within the context of the 
laws regarding the reopening of claims.

The "old" evidence

The veteran first sought service connection for dysthymic 
disorder in a claim which was received in October 1994.  The 
veteran's service medical records from her period of active 
service were then of record.  A report of medical history, 
dated in November 1990 and completed by the veteran at the 
time of enlistment, showed that she indicated that she then 
had, or in the past had had, depression.  She also indicated 
that she was in good health, but that she was currently 
taking Prozac, along with four other medications.

A service medical record dated in December 1990, and 
conducted as a deployment assessment, revealed that the 
veteran reported a history of depression and hormonal 
imbalance.  She indicated that she had been taking anti-
depressant medication for the previous 18 months.  She was 
given an assessment of dysthymia (primary type), by history, 
and it was noted that she was currently under the care of a 
physician.

A chronological record of medical care also dated in December 
1990 showed that the veteran reported a history of depression 
and that she was currently being treated with Prozac.  She 
indicated that she was not under any psychiatric care at 
present, but that she was taking medication.  The assessment 
was dysthymia by history.

A chronological record of medical care dated in January 1991 
showed that the veteran was diagnosed with dysthymic disorder 
and was currently on Prozac.  An emergency care and treatment 
report dated in March 1991 shows that the veteran was treated 
for complaints of nervousness and lightheadedness.  The 
assessment was acute anxiety reaction with elevated blood 
pressure.  Service medical records also dated in March 1991 
revealed that the veteran experienced feelings of sadness and 
anger and that she was given an assessment of borderline 
personality disorder. 

The report of an August 1992 physical examination completed 
in conjunction with the veteran's separation from service 
reveals that she was diagnosed with depression at the time of 
separation.  The associated report of medical history, also 
dated in August 1992 and completed by the veteran at 
separation, showed that she indicated that she then had, or 
in the past had had, depression.  She indicated that she was 
taking Prozac.  The examiner elaborated that the depression 
was not related to duty in Saudi Arabia.

Subsequent to service there was no evidence of record which 
showed treatment associated with a dysthymic disorder

A VA Persian Gulf Physical Examination report dated in 
December 1994 shows that the veteran reported that she had 
been depressed, off and on, since returning from the Persian 
Gulf.  She indicated that she had been hospitalized for three 
days and that she had been on antidepressants for a very 
short time.  The diagnosis was depressive reaction, by 
history.

By rating action dated in May 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
dysthymic disorder as the dysthymic disorder existed prior to 
service with no indication of permanent aggravation by 
service.  The veteran did not appeal that rating decision.

The additional evidence

In April 1998, the veteran requested that her claim for 
entitlement to service connection for dysthymic disorder be 
reopened.  In her application, she indicated that the 
additional evidence which she was to present would show that 
entitlement to service connection was warranted.

In support of her claim, the veteran submitted outpatient 
treatment records from J. T. S., M.D., her 
gastroenterologist, dated from September 1991 to March 1993.  
A report dated in September 1991 shows a history of 
depression, and a report dated in March 1995 shows that the 
veteran was assessed to have a history of chronic hepatitis 
C, with some somatic complaints and some associated 
depression.

Private hospital treatment records dated from June 1995 to 
January 1996 show that the veteran was admitted on three 
separate occasions pursuant to severe self-inflicted 
lacerations to both of her wrists and overdoses of 
medications.  She indicated that she had been upset with her 
sister, that she had been having marital trouble with her 
husband, and that she had been upset because she understood 
that she would be discharged from the Day Program at the 
Villa Rosa Hospital.  The diagnosis was major depression. 

By rating action of the RO dated in May 1995, the veteran's 
claims of entitlement to service connection for dysthymic 
disorder, hepatitis C Antibody, and mitral valve prolapse 
were denied.  The RO granted the veteran's claim of 
entitlement to service connection for hypertension.

Private outpatient treatment records from the Alamo Mental 
Health group dated from June 1995 to December 1995 show that 
the veteran was undergoing psychotherapy for symptoms 
associated with depression.  The diagnoses included major 
depressive disorder, recurrent, in partial remission.

A private medical record from G. K. N., D.O., dated in June 
1996, revealed that the veteran had been admitted to the 
Charter Real Hospital with suicidal ideation and three lethal 
plans.  She was diagnosed with major depression with 
psychotic features; schizoaffective disorder, depressed; 
marital discord; and polysubstance abuse, in remission.  
After maximum benefit from hospitalization, she was 
discharged to outpatient care consisting of marital therapy 
and medical management.

A hospital discharge summary from Dr. N., also dated in June 
1996, shows that veteran was first seen in November 1994 
after being released from the U.S. Army Reserve, wherein she 
had a laceration to her right wrist and an increased in blood 
pressure while she was on deployment to Saudi Arabia for 
Desert Storm.  The veteran indicated she had been depressed 
since the age of 14, and the examiner indicated that 
possibly, there was some physical abuse by her husband at the 
time she was first seen.  She indicated that a recent 
stressor was that her husband was not working with a bad 
back, and that he slept on the couch.  She also indicated 
that the Reserves, the National Guard and VA were all 
scrutinizing her poor work performance, and that she was 
worried about losing her nursing license.  The diagnosis was 
major depression with psychotic features; schizoaffective 
disorder, depressed; marital discord; and cocaine and alcohol 
abuse, in remission.

A psychological evaluation completed by H. M. C., M.D., and 
dated in July 1996, shows that the veteran showed a tendency 
towards self deprecation.  She indicated that she had much 
difficulty in taking pressure and that she had difficulty 
with others in her environment who she thought were talking 
about her.  She indicated that she felt she had episodes 
where she became nearly psychotic while in Saudi Arabia and 
admitted to episodes where she was so depressed and trouble 
thinking.  The diagnosis was major depression with psychotic 
features versus bipolar disorder with psychotic features.

Hospital treatment records dated from December 1997 to 
February 1998 revealed that the veteran was receiving 
treatment subsequent to an overdose on nortriptyline as a 
result of her depression.  The diagnoses included bipolar II 
disorder, depressed; major depressive disorder, recurrent, 
non-psychotic; dysthymic disorder; generalized anxiety 
disorder; history of panic disorder with agoraphobia; and 
ethanol abuse disorder, by history.

By rating action dated in May 1998, the RO determined that 
the veteran had not submitted sufficient new and material 
evidence with which to reopen her claim of entitlement to 
service connection for dysthymic disorder.  The RO indicated 
that the veteran was being treated for depression prior to 
entry into service and that there was no evidence of 
aggravation.

In a letter to the RO dated in September 1998, the veteran 
indicated that she had been prescribed Prozac prior to her 
entry into service by an endocrinologist as an adjunct to 
therapy for hypothyroidism.  She indicated that she had not 
been diagnosed with any type of psychological disorder prior 
to her entry into service.  She noted that while she was in 
Saudi Arabia, she developed sinusitis for which she underwent 
a surgical "windowing" procedure and which resulted in her 
developing "post-anesthetic hypertension."  She further 
indicated that the administrative conflicts associated with 
the claims process, as well as the birth of her son and the 
sudden death of her mother caused her to become increasingly 
despondent, compelling her to request to be placed on 
inactive reserve status.  She also indicated that her 
psychiatrist, G. K. N., D.O., told her that her psychiatric 
disorder was directly attributable to her previous 
experiences and conflicts during her time spent on active 
duty and it's subsequent aftermath.  She noted, however, that 
her attempts to obtain written documentation from Dr. N. on 
this proposition were unsuccessful.

Private outpatient treatment records dated from April 1998 to 
October 1998, from T. A. M., M.D., show that the veteran 
continued to be treated for symptoms associated with 
dysthymia.  The diagnosis included major depressive disorder, 
recurrent, severe with psychotic features; bulimia nervosa; 
and partner relational problem.  Her response to treatment 
and significant others was said to be poor.

Private outpatient treatment records dated from September 
1998 to November 1998, from F. E. E., Ph.D., show that the 
veteran continued to be treated for symptoms associated with 
withdrawal and dysthymia.  She reiterated that she continued 
to experience problems with her family.  The diagnoses 
included major depressive disorder, recurrent, severe with 
psychotic features; bulimia nervosa; and partner relational 
problem.

A private hospital treatment record dated in December 1998 
reveals that the veteran was treated for symptoms associated 
with severe major depression.

Private medical records of G. K. N., D.O., dated from 
December 1997 to May 1999, reveal that the veteran continued 
to be treated for chronic depression.

In her Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in June 1999, the veteran indicated that she had never been 
seen by a psychologist or psychiatrist [before service], and 
that the Prozac she took prior to Desert Storm was prescribed 
as an adjunct regime for hypothyroidism, by an 
endocrinologist, not a mental health physician.

Analysis

The Board's analysis will follow the three step process 
provided by the Court in Elkins and Winters. 

Finality/new and material evidence

In May 1995, the RO denied the veteran's claim of entitlement 
to service connection for dysthymic disorder.  The veteran 
did not appeal that decision, thus it is final.  38 U.S.C.A. 
7105 (West 1991) ; 38 C.F.R. 20.1103 (1999); see also Evans, 
9 Vet. App. at 285.  In order to reopen the claim, new and 
material evidence must have been submitted. 38 U.S.C.A. 5018 
(West 1991); 38 C.F.R. 3.156 (1999).

After reviewing the record, the Board is of the opinion that 
new and material evidence has been submitted since the last 
final disallowance.  Since filing to reopen her claim, the 
veteran has submitted VA and private medical records dated 
from 1991 to 1999 which have shown that she has continued to 
be treated for symptoms associated with her dysthymic 
disorder.  

The Board notes that the veteran was during service, and 
continues to be, a registered nurse.  In correspondence to 
the Board dated in September 1998 and June 1999, the veteran 
indicated that she had been prescribed Prozac prior to her 
entry into service by an endocrinologist as an adjunct to 
therapy for hypothyroidism.  She indicated that she had not 
been diagnosed with any type of psychological disorder prior 
to her entry into service, and she asserted that her 
psychiatric disorder was directly attributable to her 
experiences during her period of active service.  Due to the 
veteran's medical training, the Board is of the opinion that 
this new evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. 3.156(a) (1999).  That is, the veteran's 
statements, which are presumed to be true under Justus, 
provide a medical basis for her claim.  Accordingly, new and 
material evidence has been submitted in this case, and the 
claim is reopened.

Before moving on to a further analysis of the veteran's 
claim, the Board must consider Bernard v. Brown, 4 Vet. App. 
384 (1993). [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  See also VAOPGCPREC 16-92, 57 Fed. Reg. 49747 
(1992).   In this case, the Board finds that the veteran has 
been accorded ample opportunity by the RO to present argument 
and evidence in support of all aspects of her claim, not 
merely whether new and material evidence has been submitted, 
and she has in fact done so.  The Board has not identified 
any areas which need to be addressed via remanding the claim 
to the RO.  


Well groundedness of the claim

Having reopened the veteran's claim, the next question is to 
determine whether her claim of entitlement to service 
connection is well grounded.

In order for the claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability. 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Caluza, 7 Vet. App. at 504; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the requirement of a current disability, the 
Board notes that medical evidence clearly establishes that 
the veteran currently has a dysthymic disorder.  Thus, the 
first element of Caluza, medical evidence of a current 
disability, has been satisfied.  

With respect to incurrence or aggravation of a disease or 
injury in service, the veteran's statements suggest that her 
current psychiatric disability was first manifested during 
her period of active service.  The Board notes that the 
veteran is a nurse and served in that capacity during her 
period of active service.  A nurse's statement, like a 
doctor's statement, regarding the possibility of the etiology 
of a disorder is sufficient to make a claim well grounded.  
See Goss v. Brown, 9 Vet. App. 109, 115 (1996); cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273 (1993) ("nowhere is 
it provided in law or regulation that opinions by the 
examining psychiatrists are inherently more persuasive than 
that of other competent mental health professionals", 
including registered nurses.)  For the limited purpose of 
determining well-groundedness, the credibility of her 
statements is to be presumed.  See also King, 5 Vet. App. at 
21.  Therefore, the second element of Caluza has been 
satisfied as well.

Finally, for the purpose of well-grounding the veteran's 
claim, the Board finds that the September 1998 and June 1999 
statements of the veteran provide competent medical evidence 
of a nexus between the current dysthymic disorder and service 
for the limited purpose of determining well-groundedness.  
See Goss, 9 Vet. App. at 115.  Thus, the third element of 
Caluza, competent medical evidence of a nexus, has been 
satisfied.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a dysthymic disorder is 
well grounded pursuant to 38 U.S.C.A. 5107(a); Caluza 7 Vet. 
App. at 506.  

Discussion on the merits

i.  Preliminary matter

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a).  In this case, there is 
ample medical and other evidence of record and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  The veteran has been provided with ample opportunity 
to provide evidence and argument in support of her claim.  
The Board is satisfied that all available relevant evidence 
is of record and that the statutory duty to assist the 
veteran in the development of evidence pertinent to her claim 
has been met in accordance with 38 U.S.C.A. 5107(a).


ii.  Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of review of the evidence for adjudicating a claim on its 
merits, set out in the paragraph immediately above, is 
necessarily higher.  All evidence, not just evidence 
favorable to a veteran's claim, must be evaluated by the 
Board in a merits determination.  The Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the evidentiary record in its 
whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In determining the issue of whether the evidence was new and 
material, the credibility of the evidence was to be presumed.  
See Justus, supra.  This presumption is made only for the 
purpose of determining whether the case should be reopened.  
Similarly, once a claim has been determined to be well 
grounded, the King presumption of credibility no longer 
attaches.  In the adjudication that follows, the Board, 
having accepted provisionally the credibility of the 
evidence, now must determine, as a question of fact, both the 
weight and credibility of the new evidence in the context of 
all the evidence, not just the evidence which is favorable to 
the veteran's claim.  See Chipego v. Brown, 4 Vet. App. 102, 
105 (1993). 

iii.  Discussion

As discussed above in the context of both new and material 
evidence and well groundedness of the claim, the veteran's 
claim rests largely on her very recent (September 1998 and 
June 1999) statements to the effect that she did not have 
depression before service and that she was prescribed Prozac 
by an endocrinologist for a hormonal disorder and not for 
depression. 

A review of the veteran's service medical records reveals 
that at the time of her entry on active duty, the veteran, in 
a report of medical history dated in November 1990, indicated 
that she then had, or in the past had had, depression, and 
that she was currently taking Prozac.  In a December 1990 
service medical record, the veteran indicated that she had 
been treated for depression with Prozac for the previous 
18 months [emphasis added by the Board].  Service medical 
records further show that the veteran had been experiencing 
depression, for which she continued to take Prozac [emphasis 
added by the Board].  Similarly, post-service medical records 
have shown that the veteran had indicated being depressed 
since the age of 14.  

The Board has evaluated the veteran's recent statements to 
the effect that she had been prescribed Prozac for a thyroid 
condition and not for depression in the context of the entire 
record.  The Board finds them to be lacking credibility.  The 
service medical records and the post-service medical records 
clearly indicate that the veteran told her health care 
providers that she had a ling standing problem with 
depression which preceded her entry on active duty by many 
years.  Moreover, she admitted during active duty that her 
depression had been treated with Prozac.  The Board attaches 
much greater credibility to the statements made by the 
veteran to health care personnel in the context of treatment 
that in does to statements made much later in the context of 
her VA claim for monetary benefits.  In the former instance, 
particularly as a registered nurse, the veteran had to be 
cognizant that an erroneous statement to a health care 
provider may have resulted in harmful consequences, such as 
an ill-informed treatment regimen.  There was therefore 
motivation to report her medical history accurately.  With 
respect to a claim for VA benefits, which as discussed above 
hinges on the relationship between the claimed disability and 
active duty service, logic dictates that one may be motivated 
to minimize pre-service disability.  

The evidence of record which supports the veteran's claim 
that her dysthymic disorder was first manifested during her 
period of active service consists of her own statements of 
September 1998 and June 1999.  As discussed in detail above, 
the Board is cognizant of the fact that the veteran is a 
medical professional and has considered her statements in 
that light.  However, this does not mean that the Board 
cannot consider the personal interest the veteran has in her 
own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999).  
Moreover, while the Board does not question the her 
qualifications as a nurse, the veteran has given no 
indication that she has special knowledge regarding 
psychiatry nor is there any evidence to that effect in the 
record.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board is aware that the veteran indicated during a 
December 1994 VA examination that she had been depressed, off 
and on, since returning from the Persian Gulf.  The Board has 
no reason to doubt this statement, since it is supported by 
medical evidence to that effect, but it begs the question of 
whether she was depressed before going on active duty.  To 
the extent that the veteran's statement insinuates that she 
was not depressed before entering active duty and that her 
depression started due to Persian Gulf service, the Board 
rejects her statement as being inconsistent with the bulk of 
the evidence eof record.

The medical records clearly demonstrate that the veteran's 
depression pre-existed her active service and was noted when 
she entered active duty.  Other medical records, both during 
and after service, indicate that she had been treated for 
depression before service.  As discussed immediately above, 
the Board finds the veteran's statements to the contrary to 
be lacking in credibility.  Therefore, the Board finds that 
the statutory presumption of soundness has been rebutted by 
clear and unmistakable evidence. See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1999). 

The Board must next determine whether the veteran's pre-
existing depression was aggravated by service.  See 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  As 
noted above, aggravation is characterized by an increase in 
the severity of the disability during service, and a finding 
of aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 293 (1991). 

After having reviewed the evidence, and for reasons which 
will be discussed below, the Board concludes that the 
preponderance of the evidence is against the conclusion that 
that the underlying psychiatric disorder worsened during 
service.

The service medical records show that the veteran was treated 
in March 1991 for complaints of nervousness and sadness.  
There is no indication that she sought further treatment for 
such symptoms, although it was noted throughout her service 
medical records that the veteran had an ongoing problem with 
depression, for which she continued to take Prozac.  

Of record are medical diagnoses and reports that pertain to 
the veteran's physical and emotional state dating from the 
time of her entrance into service to May 1999.   The record 
throughout this period does not contain a qualified medical 
opinion indicating that her depression was aggravated by 
service.  The Board places great weight on the veteran's 
reported history to her health care providers.  As late as  
June 1996, the veteran reported to her physician that she had 
been depressed since age 14.  She reported as stressors poor 
marital relations with her husband, the death of her mother, 
scrutiny by the Reserves, the National Guard, and VA for her 
poor work performance, and the possibility of losing her 
nursing license.  It was not until her September 1998 and 
June 1999 statements to VA adjudication, not medical, 
personnel that that the veteran linked her depression to her 
active duty service.
The veteran has presented no competent medical evidence that 
her dysthymic disorder was aggravated by service.  In her 
September 1998 statement, she indicated that her physician 
conveyed to her that her disorder was directly attributable 
to her period of active duty.  However, she has been unable 
to provide any evidence to substantiate her statement.  Even 
if the veteran's physician so informed her, a medical 
diagnosis is only as credible as the history on which it is 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In this case, as 
discussed above, the veteran lacks credibility with respect 
to her statements as to the relationship between her service 
and her depressive disorder. 
 
Moreover, and very significantly in the Board's opinion, the 
August 1992 examiner appeared to indicate that the veteran's 
depression was not related to her service.  The examiner 
specifically referred only to her service in Saudi Arabia, 
but the comment appears to apply to the entire eight month 
period. 

After having reviewed the evidence of record, the Board has 
not identified any medical evidence which would tend to 
indicate that the March 1991 complaints represented anything 
more than, at worst, an acute episode of the veteran's pre-
existing depression.  See Hunt, supra.  There is no 
indication, either during service or after service, that the 
veteran's underlying condition worsened during service.  In 
fact, the medical records indicate nothing remarkable until 
1995, when there was evidence of suicidal ideation, which was 
attributed to marital and family problems.  The veteran's 
military service as not mentioned.  


The Board notes in passing that a private medical record from 
J. T. S., M.D., dated in March 1995 indicates that the 
veteran had a history of chronic hepatitis C with 
normalization of liver function test, and that she had some 
associated depression.  The veteran's military service was 
not mentioned.  Service connection has been denied for 
Hepatitis C.  

In short, for the reasons expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The Board chooses to place greater 
weight on the service, VA and private medical evidence of 
record than it does with the recent assertions of the 
veteran.  In weighing the competent medical evidence of 
record, the Board is of the opinion that the preponderance of 
the evidence does not support the conclusion that the 
veteran's current dysthymic disorder was incurred in or 
aggravated by service.  Accordingly, for the reasons and 
bases stated above, the veteran's claim of entitlement to 
service connection for dysthymic disorder is denied.


ORDER

The claim of entitlement to service connection for dysthymic 
disorder is denied.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 

